
	
		I
		111th CONGRESS
		1st Session
		H. R. 455
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Mr. Welch introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Wild and Scenic Rivers Act to designate a
		  segment of the Missisquoi and Trout Rivers in the State of Vermont for study
		  for potential addition to the National Wild and Scenic Rivers
		  System.
	
	
		1.Short titleThis Act may be cited as the
			 Missisquoi and Trout Rivers Wild and
			 Scenic River Study Act of 2009.
		2.Designation for
			 studySection 5(a) of the Wild
			 and Scenic Rivers Act (16 U.S.C. 1276(a)) is amended by adding at the end the
			 following:
			
				(_)Missisquoi and
				Trout Rivers, VermontThe
				approximately 25-mile segment of the upper Missisquoi from its headwaters in
				Lowell to the Canadian border in North Troy; the approximately 25-mile segment
				from the Canadian border in East Richford to Enosburg Falls; and approximately
				20 miles of the Trout River from its headwaters to its confluence with the
				Missisquoi
				River.
				.
		3.Study and
			 reportSection 5(b) of the
			 Wild and Scenic Rivers Act (16 U.S.C. 1276(b)) is amended by adding at the end
			 the following:
			
				(_)Missisquoi and
				Trout Rivers, VermontNot
				later than 3 years after funds are made available to carry out this paragraph,
				the Secretary of the Interior shall—
					(A)analyze any
				potential impacts on the possession or use of a weapon, trap, or net, including
				a concealed weapon, on the Missisquoi and Trout Rivers, Vermont, described in
				subsection (a)(__) or on lands adjacent to that area;
					(B)include in the
				study completed under this paragraph an assessment of any effect a wild and
				scenic designation in the study area is likely to have on energy production,
				transmission, or conveyance;
					(C)analyze the
				potential impact of the designation on private lands within the Missisquoi and
				Trout Rivers, Vermont, described in subsection (a)(__) or adjacent to that
				area;
					(D)complete the study
				of the Missisquoi and Trout Rivers, Vermont, described in subsection (a)(__);
				and
					(E)submit a report
				describing the results of that study to the appropriate committees of
				Congress.
					.
		4.FundingNothing in this Act or the amendments made
			 by this Act shall be construed as authorizing appropriations to designate or
			 otherwise create a new component of the National Wild and Scenic Rivers
			 System.
		
